DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1–10 and 12–15 is/are pending.
Claim(s) 11 is/are canceled.

Claim Objections
Applicants' amendment(s) have overcome the objection(s) of claim(s) 9 and 13.

Claim Rejections - 35 USC § 112
Applicants' amendment(s) have overcome the rejection(s) of claim(s) 8–10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Allowable Subject Matter
Claim(s) 1–10 and 12–15 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Urao et al. (CA 2754372 A1, hereinafter Urao).
Urao discloses an electrode material comprising first carbon nanotubes (5b) having an average diameter of 100 nm or more (P13/L15–19); and second carbon nanotubes (5a) having an average diameter of 30 nm or less (P13/L15–19), wherein the second carbon nanotubes (5a) are 
Urao does not disclose, teach, or suggest the following distinguishing feature(s):
An electrode comprising 10 or more second carbon nanotubes bridge between plural first carbon nanotubes when 100 arbitrary second carbon nanotubes are observed with a transmission electron microscope.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725